Case: 19-2181      Document: 50           Page: 1        Filed: 09/23/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                     ______________________

            PRESIDIO COMPONENTS, INC.,
                      Appellant

                                    v.

                    AVX CORPORATION,
                           Appellee
                    ______________________

                           2019-2181
                     ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00167.

        -----------------------------------------------------------------

            PRESIDIO COMPONENTS, INC.,
                      Appellant

                                    v.

                    AVX CORPORATION,
                           Appellee
                    ______________________

                           2019-2182
                     ______________________
Case: 19-2181     Document: 50     Page: 2     Filed: 09/23/2020




 2              PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00292.
                  ______________________

                Decided: September 23, 2020
                  ______________________

     GREGORY F. AHRENS, Wood, Herron & Evans, LLP, Cin-
 cinnati, OH, for appellant. Also represented by BRETT A.
 SCHATZ.

    MICHAEL ROBERT HOUSTON, Foley & Lardner LLP, Chi-
 cago, IL, argued for appellee. Also represented by RUBEN
 JOSE RODRIGUES, Boston, MA.          Also represented by
 NICHOLAS LAGERWALL, Madison, WI, in 2019-2182.
                  ______________________

     Before O’MALLEY, BRYSON, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
      In these two consolidated cases, Presidio Components,
 Inc., appeals the final written decisions of the U.S. Patent
 Trial and Appeal Board invalidating the challenged claims
 of two patents directed to broadband capacitor technology.
 Because the Board’s findings were supported by substan-
 tial evidence, we affirm in both cases.
                         BACKGROUND
                     A. Patents at Issue
      A capacitor is a device that stores energy in an electric
 field when connected to an electrical circuit. Capacitors are
 typically formed by parallel plates of conductive material,
 such as metal, that are separated by non-conductive or “di-
 electric” material, such as ceramic, so that an electric field
 can form between the plates. U.S. Patent No. 7,075,776
 (the ’776 patent) and U.S. Patent No. 7,307,829 (the ’829
Case: 19-2181    Document: 50      Page: 3   Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION            3



 patent) are directed to capacitor structures that have a
 monolithic body containing multiple individual capacitors
 with different frequencies and capacitance values. This al-
 lows the device to perform effectively across a broader
 range of frequencies.
      The ’776 patent, titled “Integrated Broadband Ceramic
 Capacitor Array,” is directed to a capacitor structure that
 contains two capacitors—a lower frequency, higher value
 first capacitor and a higher frequency, lower value second
 capacitor—contained in a substantially monolithic dielec-
 tric body. The two capacitors are connected in parallel by
 conductors that lie along two external surfaces of the die-
 lectric body. This is shown in Figure 9A, in which the first
 capacitor (60) and second capacitor (62) are connected in
 parallel by conductors (12) and (13).




 ’776 patent at Fig. 9A.
     When in use, the capacitor may be oriented so that one
 of the external surfaces with an external conductor (12 or
 13) is mounted against the flat surface of the circuit board
 and the internal conductive plates are perpendicular to the
 board. ’776 patent at 10:55–60. This is shown in Figures
 16 and 17 of the ’776 patent, in which the capacitor
Case: 19-2181     Document: 50     Page: 4     Filed: 09/23/2020




 4              PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



 structure is oriented so that external conductor (13) is at-
 tached to the circuit board.
Id. at Figs. 16, 17A, 10:55–60.
     These features of the invention are recited in claim 1 of
 the ’776 patent, its only independent claim, which is repro-
 duced below:
     1. A capacitor comprising:
     a substantially monolithic dielectric body having a
     first and second external surface, the first external
     surface adapted to be positioned substantially par-
     allel to a major surface of a circuit board; and
     a lower frequency, higher value, first capacitor
     formed by a first plurality of conductive plates dis-
     posed within the dielectric body, the first plurality
     of conductive plates forming a plurality of capaci-
     tors connected in parallel with each other; and
     a higher frequency, lower value, second capacitor
     formed by a second plurality of conductive plates
     disposed within the dielectric body, the second plu-
     rality of conductive plates forming the second ca-
     pacitor,
Case: 19-2181       Document: 50   Page: 5    Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION               5



     wherein said first and second capacitors are con-
     nected in parallel by conductors lying along said
     first and second external surfaces.
Id. at 13:35–51.
     The ’829 patent is a continuation in part of the ’776 pa-
 tent and shares the same title. Two independent claims of
 the ’829 patent are at issue in this appeal, claims 9 and 32.
     Claim 9, reproduced below, is directed to a capacitor
 structure in which two “higher frequency, lower value” ca-
 pacitors are located near opposite “end[s]” of a monolithic
 dielectric body, and a third “lower frequency, higher fre-
 quency” capacitor is “intermediate” between the two ends.
     9. A capacitor comprising:
     a substantially monolithic dielectric body compris-
     ing one end, an opposite end, and first and second
     external surfaces;
     first and second contacts on the first and second ex-
     ternal surfaces, respectively;
     a higher frequency, lower value, first capacitor
     formed by first conductive plates in the dielectric
     body near the one end, the first capacitor being elec-
     trically connected between the first and second con-
     tacts;
     a higher frequency, lower value, second capacitor
     formed by second conductive plates in the dielectric
     body near the opposite end, the second capacitor be-
     ing electrically connected between the first and sec-
     ond contacts in a parallel circuit with the first
     capacitor;
     a lower frequency, higher value third capacitor
     formed by third conductive plates in the dielectric
     body intermediate the one end and the opposite end
     and between the first capacitor and the second
Case: 19-2181     Document: 50     Page: 6     Filed: 09/23/2020




 6              PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



     capacitor, the third capacitor being electrically con-
     nected between the first and second contacts in a
     parallel circuit with the first capacitor and the sec-
     ond capacitor.
 ’829 patent at 16:62–17:16 (emphasis added).
      Claim 32, reproduced below, is directed to a capacitor
 structure comprising three internal conductive plates in a
 dielectric body, where the “first and second” plates and the
 “second and third” plates are “substantially parallel and
 opposed in at least one region of said body, to form a capac-
 itor therebetween.”
     32. A monolithic capacitor comprising:
     a three-dimensional dielectric body, having first
     and second external conductive contacts;
     a first conductive plate internal to said dielectric
     body, extending within said body and conductively
     connected to said first external conductive contact;
     a second conductive plate internal to said dielectric
     body, extending within said body and conductively
     connected to said second external conductive con-
     tact, wherein said first and second conductive
     plates are substantially parallel and opposed in at
     least one region of said body, to form a capacitor
     therebetween;
     a third conductive plate internal to said dielectric
     body, extending within said body and not conduc-
     tively connected to any external conductive con-
     tacts, wherein said second and third conductive
     plates are substantially parallel and opposed in at
     least one region of said body, to form a capacitor
     therebetween;
     a first external conductive plate positioned on an
     external surface of the dielectric body and
Case: 19-2181    Document: 50      Page: 7   Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION            7



    conductively connected to the first external conduc-
    tive contact; and
    a second external conductive plate positioned on an
    external surface of the dielectric body and conduc-
    tively connected to the second external conductive
    contact, the second external conductive plate being
    substantially coplanar with the first external con-
    ductive plate.
Id. at 20:23–50 (emphasis added).
    Claim 34, which depends from claim 32, contains the
 further limitation that “the third conductive plate is sub-
 stantially coextensive with the first and second conductive
 plates.” Id. at 20:60–62.
                   B. Relevant Prior Art
     Japanese Patent Application Publication No. H5-
 21429, published March 19, 1993, with named inventor
 Yoichi Kuroda (“Kuroda”), is directed to multilayer capaci-
 tors with high capacitance capacitor portions and low ca-
 pacitance capacitor portions formed in a single sintered
 body. J.A. 350 (Kuroda at Abstract). 1 Kuroda teaches that
 this configuration allows the device to function effectively
 across a broader range of frequencies. J.A. 353 (Kuroda at
 ¶¶ 4–5). Figures 1, 5, and 6 of Kuroda depict various em-
 bodiments of its multilayer capacitors, with high




    1   Unless otherwise specified, citations herein to
 pages of the joint appendix refer to the appendix filed in
 Case No. 19-2181.
Case: 19-2181     Document: 50     Page: 8     Filed: 09/23/2020




 8              PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



 capacitance capacitor portions denoted with C1 and low ca-
 pacitance capacitor portions denoted with C2.




 J.A. 351–352 (Kuroda at Figs. 1, 5, 6).
     U.S. Patent Application Publication No. 2002/0195700
 A1 (“Li”) is directed to an electronic assembly that includes
 one or more capacitors connected to a housing. See J.A. 363
Case: 19-2181    Document: 50      Page: 9    Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION             9



 (Li at Abstract). The housing can be an integrated circuit
 package that includes a printed circuit board. Id. Li
 teaches that a multilayer capacitor can be connected verti-
 cally to the housing, such that the surfaces on which its
 primary external electrodes are formed is oriented parallel
 to the surface of the circuit package. J.A. 377 (Li at ¶¶ 52–
 53). This arrangement is illustrated at Figure 7 of Li,
 where the multilayer capacitor (506) is vertically mounted
 to the circuit package (502).




 J.A. 367 (Li at Fig. 7). Li discloses that vertical mounting
 has certain benefits such as enabling “more capacitors to
 be embedded within or surface mounted to the package”
 and “more off-chip capacitance to be supplied to die loads
 without increasing package sizes” and providing “lower
 vertical and/or lateral inductances” and shortened voltage
 droop response times. J.A. 375-376 (Li at ¶¶ 30, 34).
                   C. Inter Partes Reviews
     AVX filed two petitions for inter partes review before
 the U.S. Patent Trial and Appeal Board (“the Board”), chal-
 lenging claims 1–14 of the ’776 patent and claims 9–11 and
 32–34 of the ’829 patent. The Board instituted review on
Case: 19-2181     Document: 50    Page: 10     Filed: 09/23/2020




 10             PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



 both petitions and issued final written decisions finding
 each of the challenged claims unpatentable over the prior
 art. In IPR No. 2018-00167, the Board found claims 1–6,
 11, 13, and 14 of the ’776 patent to be anticipated by Ku-
 roda. AVX Corp. v. Presidio Components, Inc., IPR2018-
 00167, 31, 41–42 (P.T.A.B. May 14, 2019). The Board also
 found all claims of the ’776 patent to be obvious over a com-
 bination of references including Kuroda and Li. Id. at 57,
 59, 60. In IPR No. 2018-00292, the Board analyzed the ’829
 patent and found claims 9–11 to be anticipated by Kuroda
 and claims 32–34 to be obvious over Kuroda in combination
 with other references. AVX Corp. v. Presidio Components,
 Inc., IPR2018-00292, 44–45, 62, 71–72 (P.T.A.B. May 15,
 2019).
    Presidio appeals both decisions. We have jurisdiction
 under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
      We review the Board’s factual determinations for sub-
 stantial evidence and its legal determinations de novo.
 Liqwd, Inc. v. L’Oreal USA, Inc., 941 F.3d 1133, 1136 (Fed.
 Cir. 2019). Anticipation is a question of fact that we review
 for substantial evidence. In re Hodges, 882 F.3d 1107, 1111
 (Fed. Cir. 2018). Obviousness is a legal question based on
 underlying fact findings. Koninklijke Philips N.V. v.
 Google LLC, 948 F.3d 1330, 1335 (Fed. Cir. 2020). We re-
 view the Board’s ultimate claim construction de novo and
 any subsidiary factual findings involving extrinsic evi-
 dence for substantial evidence. Bradium Techs. LLC v.
 Iancu, 923 F.3d 1032, 1042 (Fed. Cir. 2019).
                  A. The ’776 Patent Claims
     As discussed, the Board found all claims of the ’776 pa-
 tent to be unpatentable as obvious and certain of the claims
 to also be anticipated. On appeal, Presidio focuses its chal-
 lenge to the Board’s determinations on one limitation of the
 challenged claims: that at least one of the two external
Case: 19-2181     Document: 50      Page: 11    Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION               11



 surfaces along which the conductors lie is “adapted to be
 positioned substantially parallel to a major surface of a cir-
 cuit board.” ’776 patent at 14:37–39. Presidio argues that
 the Board erred in declining to decide whether the term
 “adapted to be” should be construed as “designed to be” or
 merely as “capable of being” after concluding that the
 claims are invalid under either construction. Presidio con-
 tends that our precedent requires the Board to construe
 “adapted to” as meaning “made to, designed to, or config-
 ured to,” and that under that construction, the conductor-
 bearing surfaces of the devices disclosed in Kuroda are not
 “adapted” for bonding to the surface of the circuit board.
 We disagree.
      At the outset, although we have held that “adapted to”
 should be construed to mean “made to,” “designed to,” or
 “configured to” when the specification discloses structural
 features that render the claimed apparatus suitable for a
 claimed function, see In re Man Mach. Interface Techs.
 LLC, 822 F.3d 1282, 1286 (Fed. Cir. 2016) (citing In re
 Giannelli, 739 F.3d 1375, 1379 (Fed. Cir. 2014)), here, Pre-
 sidio failed to identify for the Board any structural features
 of the claimed device as described in the specification that
 make it especially suitable for vertical mounting. See J.A.
 1709, ll. 3–12 (counsel pointing vaguely to a “combination
 of” unspecified elements and “the orientation relative to
 the capacitor plates” when asked what structural features
 of the dielectric body itself render it specifically adapted for
 bonding to the circuit board). Thus, unlike in our prior
 cases, the intrinsic evidence here does not establish that
 “adapted to” means “designed to” in the context of the ’776
 patent.
     In addition, there was uncontested evidence in the rec-
 ord that the devices depicted in Kuroda possessed the
 structural features of the devices depicted in the ’776 pa-
 tent as embodying the claimed invention. See IPR2018-
 00167 at 22, 50. For example, when directly questioned on
 this point by the Board, Presidio was unable to identify any
Case: 19-2181     Document: 50     Page: 12    Filed: 09/23/2020




 12             PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



 structural differences between the device depicted in Fig-
 ure 5 of Kuroda, when rotated 90 degrees for vertical
 mounting, and 17A of the ’776 patent, which Presidio
 agreed embodies the claims. See Oral Hearing Tr. at 68, ll.
 1–18, IPR2018-00167 (P.T.A.B. Feb. 12, 2019). Based on
 this concession, the Board reasonably concluded that the
 device in Kuroda, when vertically mounted as taught in Li,
 would satisfy the requirements of the ’776 patent claims,
 regardless of how the “adapted to” limitation is construed.
      Presidio further argues that a skilled artisan would not
 have been motivated, with a reasonable expectation of suc-
 cess, to apply the teachings of Li to the devices in Kuroda
 and mount them vertically. However, the Board’s findings
 of motivation and expectation of success were supported by
 Li’s express discussion of the benefits of vertical mounting
 and its teaching that multilayer capacitors can be used in
 a vertical orientation. IPR2018-00167 at 49–50 (citing J.A.
 375–376 (Li at ¶¶ 30, 31, 34, 40)). In addition, AVX’s expert
 testified that a skilled artisan would have readily recog-
 nized that the capacitor of Kuroda could have easily been
 rotated and vertically connected to a circuit board using
 any of the well-known techniques discussed in the prior
 art. Id. at 50 (citing J.A. 1562 (¶ 22)); see also J.A. 1587–
 1592 (¶¶ 60–68). Presidio contends that vertical mounting
 of the devices in Kuroda would require wire bonding, which
 had disadvantages that would have dissuaded a skilled ar-
 tisan, but the Board was entitled to rely on the teachings
 of Li itself as well as the testimony of AVX’s expert in con-
 cluding that a skilled artisan could have readily adjusted
 for the disadvantages of wire bonding and that there were
 other known techniques available for vertically mounting
 the devices in Kuroda. IPR2018-00167 at 51–52 (citing
 J.A. 375–377 (Li at ¶¶ 32, 39, 41, 53); J.A. 1574 (¶ 43)). The
 Board’s finding of motivation and reasonable expectation
 of success were thus supported by substantial evidence.
Case: 19-2181    Document: 50     Page: 13    Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION           13



     For these reasons, we affirm the Board’s determina-
 tions that all claims of the ’776 patent are unpatentable as
 obvious.
                 B. The ’829 Patent Claims
     The Board found claims 9–11 of the ’829 patent antici-
 pated by Kuroda and claims 32–34 obvious over Kuroda
 and another reference. We discuss in turn Presidio’s chal-
 lenges to these conclusions.
                      1. Claims 9–11
      In finding that Figure 6 of Kuroda disclosed every ele-
 ment of claims 9–11 of the ’829 patent, the Board relied on
 the following annotated figure provided by AVX in which
 the top and bottom surfaces of the device are identified as
 its two “ends.”




 IPR2018-00292 at 41. Presidio contends that the Board’s
 finding relied on an overly broad construction of the word
 “end” in claim 9. Specifically, Presidio contends that “end”
 should be construed to mean “the extreme or last part
 lengthwise of the capacitor,” rather than any “part of an
 area that lies at a boundary,” as the Board construed the
Case: 19-2181     Document: 50     Page: 14    Filed: 09/23/2020




 14             PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



 term. Presidio reasons that under its construction, Figure
 1 of Kuroda does not disclose a first and second capacitor
 located near the opposite “ends” of the device.
      We find no error in the Board’s construction. In con-
 cluding that the broadest reasonable interpretation of the
 claim term “end” was not limited to the lengthwise extrem-
 ities of a capacitor, the Board pointed to the absence of any
 language in the specification suggesting such a limitation.
 The Board also relied on the patent’s description of the top
 surface of the capacitor in Figure 14, reproduced below, as
 one of the “ends” of the device. IPR2018-00292 at 15–16
 (citing ’829 patent at 11:4–6 (“Figure 14 also illustrates an-
 other embodiment in that the ends of the chip are provided
 with an insulating coating 128.”) (second emphasis added)).




 ’829 patent at Fig. 14.
     While Presidio contends that the patent’s reference to
 the “ends of the chip” in paragraph 14 was an error, and
 that the patent should have referenced the ends of the con-
 ductive pads (121 and 123), the Board specifically consid-
 ered and declined to credit that argument when it was
 presented by Presidio’s expert because it had no support in
 the specification. IPR2018-00292 at 16–17. Presidio pro-
 vides no persuasive reason for why that credibility deter-
 mination was outside the scope of the Board’s reasonable
Case: 19-2181    Document: 50      Page: 15    Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION             15



 discretion. 2 See Yorkey v. Diab, 601 F.3d 1279, 1284 (Fed.
 Cir. 2010) (holding that the Board is “well within its dis-
 cretion” to give more or less credibility to expert testimony
 unless “no reasonable trier of fact could have done so”).
 Moreover, even if the description of Figure 14 did contain
 an error, and the patent did not expressly refer to a top
 surface as an “end,” Presidio points to nothing in the spec-
 ification to suggest that the word “end” in the context of the
 patent is used only to refer to lengthwise extremities. Con-
 trary to Presidio’s assertion, the fact that claim 9 refers to
 one end and an opposite end in the capacitor structure does
 not suggest that the device can have only two ends. And
 while one definition of “end” in Meriam Webster’s Diction-
 ary includes a “lengthwise” limitation, the first definition
 provided by the same dictionary omits the “lengthwise” re-
 quirement and simply defines end as “the part of an area
 that lies at the boundary,” which is consistent with the
 Board’s construction. J.A. 886 (Case No. 19-2182).



     2    Presidio’s primary argument on this point is that
 the Board failed to consider language in the specification
 that describes an insulating coating (132) applied between
 the “ends” (125 and 126) of the conductive pads (121 and
 123). However, that same paragraph makes clear that Fig-
 ure 14 “illustrates another alternative embodiment in that
 the ends of the chip are provided with an insulated coating
 128 to provide an electrical barrier from shorting with
 other devices” and that “the insulating coating 128 is sub-
 stantially similar to the insulating coating 132.” ’829 pa-
 tent at 11:4–11 (emphasis added). This suggests, contrary
 to Presidio’s reading, that the insulating coating (128),
 which is applied to the ends of the chip for the purpose of
 prevent shorting with other devices, is distinct from (even
 if similar to) the insulating coating (132), which is applied
 between the conductive pads to prevent conduction be-
 tween the pads.
Case: 19-2181     Document: 50     Page: 16     Filed: 09/23/2020




 16             PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



     The Board therefore properly rejected Presidio’s con-
 struction of the term “end.” Presidio does not dispute that
 Kuroda anticipates claims 9–11 under the Board’s con-
 struction. Thus, we affirm the Board’s invalidation of
 claims 9–11 of the ’829 patent.
                       2. Claims 32–34
     Presidio contends that the Board erred in construing
 the word “substantially” in the phrase “substantially par-
 allel and opposed” as modifying “parallel” but not “op-
 posed.” On this basis, Presidio contends that the Board
 erred in finding that Figure 5 of Kuroda discloses a capac-
 itor in which the “second and third conductive plates are
 substantially parallel and opposed in at least one region of
 said body, to form a capacitor therebetween.”
      We agree with the Board’s construction. As explained
 in the final written decision, while the patent discusses
 plates that are “substantially parallel” or perpendicular to
 other surfaces, it never describes the plates as “substan-
 tially opposed.” IPR2018-00292 at 21. Presidio asserts
 that the phrase “substantially parallel” is never used in the
 patent to describe the relationship of the plates to each
 other, but Presidio points to no affirmative intrinsic evi-
 dence to suggest the requirement that the capacitor plates
 in the claimed invention be substantially opposed to each
 other. Rather, Presidio relies solely on “grammatical evi-
 dence” from a grammar blog for the rule that “the scope of
 a modifier tends to extend to all the words that follow it.”
 J.A. 948 (Case No. 19-2182). The Board was well within its
 discretion in declining to give weight to that evidence. See
 Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003)
 (“It is within the discretion of the trier of fact to give each
 item of evidence such weight as it feels appropriate”).
      Presidio further contends that the objective of claim 32
 is clearly to form a capacitor between the internal plates,
 which can only be accomplished if the plates are opposing.
 Presidio provides no explanation for why the plates need to
Case: 19-2181    Document: 50     Page: 17    Filed: 09/23/2020




 PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION            17



 be “substantially” opposed across the length of the plates
 rather than merely opposed “in at least one region” of the
 dielectric body to form a capacitor. To the extent Presidio
 contends that the second and third conductive plates in Ku-
 roda do not form a capacitor, the Board’s finding on this
 point was adequately supported by Presidio’s expert’s tes-
 timony, based on testing he conducted, that a charge dif-
 ference would develop between the plates so as to form a
 capacitor between them. IPR2018-00292 at 56–57 (citing
 J.A. (Case No. 19-2182) 1095–1096 (¶¶ 127–28)). Thus, in
 light of the evidence as a whole, we conclude that the
 Board’s construction was the broadest reasonable interpre-
 tation. See Alacritech, Inc. v. Intel Corp., 966 F.3d 1367,
 1374 & n.7 (Fed. Cir. 2020) (concluding that the Board’s
 construction was the broadest reasonable interpretation
 when there was nothing in the claim language requiring a
 narrower reading and the appellant could point to no other
 support for limiting the scope of the claim).
      Presidio raises one separate argument as to claim 34
 and its requirement that “the third conductive plate is sub-
 stantially coextensive with the first and second conductive
 plates.” Presidio contends that the Board improperly in-
 ferred that the third conductive plate in Kuroda Figure 5
 is “substantially coextensive” with the other plates based
 on the “sufficient overlap” between them. According to Pre-
 sidio, the presence of overlap does not necessarily establish
 that the plates have “largely . . . the same spatial scope or
 boundaries,” as required by the Board’s construction of
 “substantially coextensive.” IPR2018-00292 at 27. We dis-
 agree. Regardless of whether an overlap between plates is
 always suggestive of their similarity in spatial scope and
 boundaries, Kuroda Figure 5 on its face and the testimony
 of AVX’s expert constitute substantial evidence to support
 the Board’s conclusion that the plates depicted in the figure
 have similar scope and boundaries.
     For these reasons, we conclude that the Board’s un-
 patentability determination as to claims 9–11 and 32–34 of
Case: 19-2181     Document: 50    Page: 18     Filed: 09/23/2020




 18             PRESIDIO COMPONENTS, INC.   v. AVX CORPORATION



 the ’829 patent did not rely on improper claim construction
 and was otherwise supported by substantial evidence.
 Thus, we affirm the Board’s decision.
                           CONCLUSION
     We have considered Presidio’s remaining arguments
 and find them to be unpersuasive. For the reasons dis-
 cussed, we affirm the Board’s invalidation of claims 1–14
 of the ’776 patent and claims 9–11 and 32–34 of the ’829
 patent.
                           AFFIRMED
                             COSTS
      Costs to Appellee.